Citation Nr: 1037091	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-17 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel






INTRODUCTION

The appellant served on active duty from October 1961 to August 
1962, and on active duty for training (ACDUTRA) from January 1968 
to April 1969. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The evidence does not relate a current hearing loss 
disability to the appellant's active duty or period of ACDUTRA 
service.

2.  It has not been shown that tinnitus manifested during the 
appellant's active duty or period of ACDUTRA; the evidence of 
record does not indicate that the appellant's tinnitus is related 
to active duty or ACDUTRA service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active duty or ACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty or 
ACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in February 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2006, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the Veteran was provided the November 2006 
notice, the matter was readjudicated in a May 2007 statement of 
the case.

Therefore, adequate notice was provided to the appellant prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  No VA or private 
treatment records have been submitted. Infact, no evidence of any 
hearing treatment has been presented.

The Board acknowledges that a VA medical examination was not 
provided in this case.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a appellant's claim for 
benefits, there are four factors for consideration: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the appellant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the 
Board notes that the Federal Circuit, in a recent decision, 
upheld the determination that a VA medical examination is not 
required as a matter of course in virtually every veteran's 
disability case involving a nexus issue.  Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a 
conclusory generalized statement is provided by a appellant, in 
which case an examination may not be required).  

The Board concludes an examination is not needed in this case.  A 
hearing examination completed in May 1962, just prior to his 
discharge from his period of active duty service, did not reveal 
hearing loss for VA purposes.  Further, an examination completed 
in March 1969, just prior to his discharge from ACDUTRA did not 
reveal hearing loss for VA purposes.  Additionally, National 
Guard medical examinations completed in August 1972 (3 years 
post-ACDUTRA), October 1976 (7 years post-ACDUTRA), October 1979 
(10 years post-ACDUTRA), do not show hearing loss for VA 
Purposes.  Further, complaints of tinnitus were not made at any 
of these examinations.  Given the absence of evidence of chronic 
manifestations of the disorders on appeal for at least 10 years 
following his time on ACDUTRA and no competent evidence of a 
nexus between service and the appellant's claims, a remand for a 
VA examination is simply not warranted.

The Board concludes that all the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the line 
of duty, or any period of INACDUTRA (inactive duty for training) 
during which the individual concerned was disabled or died from 
injury (but not disease) incurred in or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  
ACDUTRA includes full-time duty performed for training purposes 
by members of the National Guard of any state. 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).

Additionally, National Guard duty is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state. '[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United States 
[and that a]t all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor.'  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  
'Therefore, to have basic eligibility for Veterans benefits based 
on a period of duty as a member of a state [Air] National Guard, 
a National Guardsman must have been ordered into Federal service 
by the President of the United States, see 10 U.S.C. § 12401, or 
must have performed 'full-time duty' under the provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505.'  Id. at 58.

The Veteran's period of service from January 1968 to April 1969 
was initiated pursuant to ACDUTRA Public Law 89-687.  Provisions 
of this law enable the President to order to active duty members 
of the Ready Reserve.  The Board therefore concedes that the 
appellant had ACDUTRA during this period of service between 
January 1968 to April 1969.  See 10 U.S.C.A. § 12401.

The Board additionally notes that certain evidentiary 
presumptions--such as the presumption of sound condition at 
entrance to service, the presumption of aggravation during 
service of preexisting diseases or injuries which undergo an 
increase in severity during service, and the presumption of 
service incurrence for certain diseases which manifest themselves 
to a degree of disability of 10 percent or more within a 
specified time after separation from service--are provided by law 
to assist veterans in establishing service connection for a 
disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 
3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to an appellant's claim where 
he served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, 'if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during that 
period; otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for purposes 
of that claim.').

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant essentially contends that he has bilateral hearing 
loss and tinnitus as a result of noise exposure, while on active 
duty, from the aircraft flight line and as an aviation fireman. 

A hearing loss disability is defined by regulation.  For purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009). 

The Board initially notes that no medical evidence has been 
submitted showing that the Veteran has either hearing loss or 
tinnitus.  There are no current treatment records reflecting 
complaints or treatment for hearing loss.  Although the Board has 
considered the appellant's contentions that he has hearing loss, 
the medical evidence fails to establish that he currently has 
hearing loss for VA compensation purposes.  38 C.F.R. § 3.385 
(2009).  

With respect to the appellant's tinnitus claim, the Board 
initially notes that a formal diagnosis of tinnitus has not been 
established during the pendency of his claim.  However, the 
appellant is competent to testify as to his tinnitus.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
is competent to testify to in-service acoustic trauma, in-service 
symptoms of tinnitus, and post-service continuous symptoms of 
tinnitus "because ringing in the ears is capable of lay 
observation").  The appellant, by filing his January 2006 claim, 
has essentially indicated that he experiences tinnitus.  The 
Board will therefore presume that he has a diagnosis of tinnitus.    

With respect to the Veteran's first period of service, a hearing 
examination completed in May 1962, just prior to his discharge, 
did not reveal hearing loss for VA purposes.  Further, an 
examination completed in March 1969, just prior to his discharge 
from his period of ACDUTRA did not reveal hearing loss for VA 
purposes.  The Veteran denied any ear trouble in a report of 
medical history completed at that time.  Additionally, National 
Guard medical examinations completed in August 1972 (3 years 
post-ACDUTRA), October 1976 (7 years post-ACDUTRA), and October 
1979 (10 years post-ACDUTRA), do not show hearing loss for VA 
Purposes.  Further, complaints of tinnitus were not made at any 
of these examinations.  

The Board has also considered that the Veteran denied any current 
or previous ear problems or hearing loss in August 1969, 
September 1970, September 1971, September 1973, December 1974, 
October 1975, October 1976, October 1977, October 1978, September 
1980, and September 1981 reports of medical history.

The first complaints of hearing loss or tinnitus were voiced in 
the Veteran's January 2006 claim, more than 35 years following 
his ACDUTRA period of service. Therefore, the competent evidence 
does not reflect continuity of symptomatology, as hearing loss or 
tinnitus were not shown on the examinations given several years 
after the Veteran's ACDUTRA.

	In addition to the absence of documented post-service 
symptomatology related to his hearing loss or tinnitus for many 
years, the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, in rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
continued to experience symptoms relating to his disorders, after 
he was discharged from ACDUTRA. 
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the appellant's reported 
history of continued symptomatology since active service, while 
competent, is simply not sufficiently credible to establish that 
either hearing loss or tinnitus began while on active duty or 
ACDUTRA or that either has persisted to the present day.  

	The Board again notes that the evidence indicates that the 
appellant was not treated for either of these disorders during 
his active duty service or period of ACDUTRA.  Significantly, his 
May 1962 separation examination from active service reflected 
normal hearing for VA purposes.  Further, a March 1969 separation 
examination from his ACDUTRA period of service reflected normal 
hearing for VA purposes.  These hearing results were obtained 
through scientific testing and directly refute the appellant's 
assertion that his hearing loss began in 1968.  This objective 
evidence is considered more reliable than the appellant's 
subjective observations.  Additionally complaints of tinnitus 
were not reflected on either examination report, or on numerous 
reports of medical history completed thereafter.  The Board also 
emphasizes the multi-year gap between discharge from active duty 
service (1969) and initial reported symptoms related to hearing 
loss and tinnitus in approximately 2006 (over a 35-year gap).  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where appellant failed to account 
for lengthy time period between service and initial symptoms of 
disability).

	The Board has weighed the appellant's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the 
appellant's statements, it may consider whether self-interest may 
be a factor in making such statements).  Therefore, continuity 
has not here been established, either through the competent 
evidence or through his statements.
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
appellant's bilateral hearing loss or tinnitus to active duty or 
ACDUTRA.  Specifically, no medical professional has established a 
relationship between these disorders and active duty.  

The Board has also considered the appellant's statements 
asserting a nexus between his current complaints of hearing loss 
and tinnitus, and service.  Although the appellant is competent 
to report that he had hearing loss and tinnitus since service, he 
is not competent to render a medical opinion.  As such, the 
preponderance of the evidence weighs against a finding that the 
appellant's bilateral hearing loss and tinnitus developed in 
service or are due service or to any disease or injury while on 
ACDUTRA. 

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeals are denied.

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted, only with respect to 
the Veteran's period of service between October 1961 and August 
1962.  Under 38 C.F.R. § 3.309(a), other organic diseases of the 
nervous system, to include sensorineural hearing loss and 
tinnitus, are regarded as chronic diseases.  However, in order 
for the presumption to trigger, such disease must become manifest 
to a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss or tinnitus within 
the applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


